Citation Nr: 0611650	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  03-17 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 0 percent disabling 
(noncompensable).

2.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 70 
percent disabling.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967 including combat in the Republic of Vietnam.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  A 
November 2002 rating decision continued a 10 percent 
evaluation for service-connected tinnitus, denied the 
veteran's claims for an increased evaluation for bilateral 
hearing loss, evaluated as 0 percent disabling 
(noncompensable), granted the veteran's entitlement to a 
nonservice connected permanent and total evaluation, denied 
the veteran's claims for service connection for hypertension 
and a skin rash, and confirmed and continued a denial of 
service connection for peptic ulcer disease.  A February 2003 
rating decision granted the veteran's claim for service 
connection for post-traumatic stress disorder (PTSD), 
evaluated as 30 percent disabling effective September 30, 
2002.  A rating decision dated in April 2003 granted the 
veteran's claim for an increased evaluation for PTSD, to 70 
percent disabling, effective September 30, 2002.  The veteran 
has appealed the issues of increased evaluation for service-
connected hearing loss, a higher initial evaluation for 
service-connected PTSD, and service connection for 
hypertension and a skin rash.  During the pendency of this 
appeal the veteran moved to Georgia and the case was sent to 
the Board by the RO in Atlanta, Georgia.  In August 2005 the 
RO denied the veteran's claim for total disability based upon 
individual unemployability (TDIU).  The veteran did not 
appeal that issue.

In November 2005, the appellant was afforded a video 
conference hearing before C. W. Symanski, who is the Veterans 
Law Judge rendering the determination in this claim for an 
increased rating and was designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002).

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has level I hearing in his right ear and 
level II hearing in his left ear.

2.  The veteran's PTSD is not manifested by gross impairment 
in thought processes or communication, persistent delusion or 
hallucinations, grossly inappropriate behavior, intermittent 
inability to perform the activities of daily living, loss of 
memory, or disorientation.

3.  There is no medical opinion linking a chronic skin rash 
to his service.


CONCLUSIONS OF LAW

1.  The criteria for compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2005).  

2.  The criteria for an evaluation in excess of 70 percent 
disabling for post-traumatic stress disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.130 Diagnostic Code 9411 (2005).  

3.  A chronic skin rash was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  prior 
rating decisions; the appellant's contentions; the 
appellant's service medical records; the veteran's sworn 
testimony; a report of a CT scan of the veteran's head from 
Loyola University Medical Center dated in September 1994; a 
letter from Dr. Grigg-Damberger dated in February 1995; VA 
PTSD, Brain and Spinal Cord, Audio, and General Medical 
examination reports dated in June 1999; letters from VA 
physicians dated in September and November 2002; November 
2003 VA PTSD and Audio examination reports; a December 2003 
VA General Medical examination report; numerous progress 
notes from Loyola University Medical Center; and numerous VA 
progress notes.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the appellant 
or on his behalf.  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, regarding the veteran's claims for increased 
evaluations for hearing loss and PTSD and service connection 
for a skin rash.

The veteran's service medical records contain some reports of 
vitiligo.

The June 1999 VA examination report showed diagnoses 
including eczema on the right upper arm and left side of 
neck.

The June 1999 VA Audio examination report revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
45
45
55
LEFT
N/A
10
55
60
70

According to the examiner, these results show an average 
decibel loss of 40 in the right ear and 49 in the left ear.  
The speech recognition ability scores were 96 percent in the 
right ear and 84, 80, 90, and 90 percent in the left ear.  

The June 1999 VA PTSD examination report showed that the 
veteran described no psychiatric symptoms at that time.

A September 1999 VA progress note showed that the veteran 
complained of 30 years of pruritic eczematous eruption in 
sun-exposed areas that appeared only in summer.  The examiner 
noted that the veteran had been on anti-hypertension 
medication for many years and spent time outdoors.  The 
examiner diagnosed the veteran with probable photoallergic 
reaction secondary to antihypertensives.  

A September 2002 letter from Dr. Cooper, a VA physician, 
described the veteran's PTSD history and noted that he was 
being treated for hypertension.

A VA progress note from October 2002 showed that the veteran 
was seen by a dermatologist.  The veteran stated that he got 
bumps on his arms that were itchy and flaky.  He also stated 
that he had dry, flaking skin in his groin.  The veteran 
stated that he had both of these problems for 30 years.  On 
physical examination the examiner found xerosis on the 
veteran's arms without erythematous papules.  The veteran's 
groin had well demarcated areas of slight hyperpigmentation, 
mild lichenification, mild erythema and xerosis with scaling 
in the perineum extending to the upper thighs bilaterally.  
There was no ulceration, exfoliation, crusting, or systemic 
or nervous manifestations.  The examiner diagnosed the 
veteran with erythrasma.  

The October 2002 VA Audio examination report revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
45
55
60
LEFT
N/A
15
60
65
75

According to the examiner, these results show an average 
decibel loss of 43 in the right ear and 52 in the left ear.  
The speech recognition ability score was 92 percent in the 
right ear and 92 percent in the left ear.  The veteran's 
hearing had "not changed from the last C&P examination in 
1999."

A November 2002 letter from VA physicians stated that the 
veteran had been attending an intensive outpatient Day 
Hospital program since October 2002 and had a discharge date 
in December 2002.  The veteran was seen daily and reported 
symptoms of depression, isolation, irritability, nightmares 
of combat where he awakened in a cold sweat, flashbacks, 
crying spells, poor concentration, hypervigilance, guilt 
about being so short tempered, and guilt about surviving 
Vietnam.  He admitted that he used to set noisy booby-traps 
in his home but did not any longer.  He did get up at night 
to check on sounds he heard.  The physician gave Axis I 
diagnoses of PTSD (combat) and ETOH dependence (early 
remission) and gave the veteran a GAF score of 45.  The 
physicians further stated that they believed that the veteran 
was severely and pervasively disabled as a result of his 
military service.  His disability continued to affect his 
social functioning and, prior to his retirement, it affected 
his work functioning, resulting in self-medication by alcohol 
and gambling. 

The November 2003 VA PTSD examination report showed that the 
veteran complained of flashbacks caused by loud noises and 
helicopter sounds.  He had poor sleep, 2 to 3 hours per night 
and nightmares 3 or 4 times per week.  His concentration was 
poor.  He suffered from hypervigilance and 2 to 3 panic 
attacks monthly.  He also suffered from survivor guilt, 
blaming himself for others' wounds and deaths.  He had 
passive suicidal ideation with no attempts.  Other symptoms 
included isolation, irritability.  He paced and patrolled his 
house at night.  He drank heavily and gambled for 10 years 
following service; at the time of the examination, however, 
he drank moderately and did not gamble.  The examiner felt 
that Iraq war news had increased the veteran's PTSD symptoms 
in frequency and intensity and rendered him unemployable.  In 
addition, on examination, the examiner noted that the veteran 
suffered from panic and anhedonia but no delusions or 
hallucinations.  The examiner diagnosed the veteran with PTSD 
and gave him a GAF of 45.

The November 2003 VA Audio examination report revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
45
55
60
LEFT
N/A
20
60
65
75

According to the examiner, these results showed an average 
decibel loss of 60 in the right ear (though the average was 
actually 45) and 55 in the left ear.  The speech recognition 
ability score was 92 percent in the right ear and 84 percent 
in the left ear.  

The November 2003 VA PTSD examination report showed that on 
mental status examination the veteran was oriented times 
four.  His recent and remote memory was good and his 
concentration was poor.  The veteran's affect was sad and 
anxious.  His speech was slow.  There was much self-blame and 
guilt over actions in war, including survivor guilt.  He had 
passive suicidal ideation, panic attacks, anhedonia, 
hypervigilance, flashbacks, and nightmares.  There were no 
other delusions or hallucinations.  The examiner diagnosed 
the veteran with PTSD and gave him a GAF score of 45.

The December 2003 VA General Medical examination report 
showed that the examiner concluded that the veteran had mild 
industrial impairment.  The veteran had been resilient in his 
coping skills.  He continued to have PTSD symptoms and was in 
treatment at that time.  He also suffered from hearing 
impairment which was directly relatable to his service 
connected disabilities.  The examiner believed that the 
veteran had severe social impairment due to his PTSD and 
preferred to be alone and isolative, though he coped well as 
was evidenced by his career with the police department.  The 
examiner then went on to state the veteran's industrial 
impairment was moderate and that he may be considered 
underemployed due to his PTSD symptoms.  The veteran worked 
hard all his life, despite his PTSD symptoms, and his 
unemployability was more likely than not due to his service-
connected disabilities.  

A progress note dated in January 2004 showed a GAF score of 
45.  


II.  Increased Evaluation for Hearing Loss

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).

The veteran asserts that he is entitled to an increased 
rating for his bilateral hearing loss.  The Board observes 
that in evaluating service-connected hearing impairment 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
See 38 C.F.R. §§ 4.85(b), 4.87.  

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the pure tone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, 38 C.F.R. §§  
4.86(a) and (b) are inapplicable.

The veteran did not exhibit an exceptional pattern of hearing 
loss under 38 C.F.R. §§ 4.86(a) or (b) in the November 2003 
VA Audio examination because the pure tone thresholds at each 
of the four specified frequencies was not 55 decibels or 
greater, nor was the pure tone threshold 30 decibels or less 
at 1,000 hertz, and 70 decibels or more at 2,000 hertz, in 
either ear.  As such, the rating must be determined using 
Table VI.

The most recent results show that the veteran's hearing in 
the right ear is consistent with level I hearing and his 
hearing in the left ear is consistent with level II hearing 
under Table VI.  See 38 C.F.R. § 4.85, Table VI.  As such, a 
0 percent evaluation, and no more, is warranted.  38 C.F.R. 
§ 4.85, Tables VI and VII.  

In reaching this decision, the Board has considered the 
veteran's statements.  However, the preponderance of the 
evidence is against finding that the criteria for an 
increased rating have been met.  The Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claim, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Higher Initial Evaluation for PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  The veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection.  In such a case, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The veteran argues that a higher initial evaluation is 
warranted for post-traumatic stress disorder (PTSD).  The 
history of the veteran's post-traumatic stress disorder 
(PTSD) includes records showing that the veteran was in 
combat in service and coped with his PTSD symptoms for some 
time, self-medicating with alcohol and gambling.  They 
recently have become less manageable though he is no longer 
gambling and his drinking has decreased.  See 38 C.F.R. § 
4.1.  

The veteran's PTSD is rated under 38 C.F.R. § 4.130 
Diagnostic Code (DC) 9411 and is currently evaluated as 70 
percent disabling.  Under DC 9411, a 70 percent evaluation is 
warranted where the disorder is manifested by occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

According to DSM-IV, a GAF score of 41-50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  A GAF score 51-60 indicates moderate 
difficulty in social, occupational, or school functioning.  

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.

The Board finds that a rating in excess of 70 percent is not 
warranted at any time during the period of time in question.  
Findings on examination in 2002 are not dissimilar to those 
reported on examination in 2003.  Though the VA examination 
reports showed that the veteran does exhibit serious symptoms 
including passive suicidal ideation, the medical evidence of 
record does not show gross impairment in thought processes or 
communication, persistent delusion or hallucinations, grossly 
inappropriate behavior, intermittent inability to perform the 
activities of daily living, loss of memory, or 
disorientation.  As such, the criteria necessary for a 100 
percent evaluation are not met and an evaluation in excess of 
70 percent disabling must be denied.

In reaching this decision, the Board has considered the 
veteran's statements.  However, the preponderance of the 
evidence is against finding that the criteria for an 
increased rating have been met.  The Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claim, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Service Connection for a Skin Rash

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the evidence relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.

The Board concedes that the veteran currently suffers from a 
skin rash, diagnosed variously as eczema, photoallergic 
reaction secondary to antihypertensive medication, and 
erythrasma.  The questions at issue are therefore whether the 
veteran's condition began in service and whether there is a 
medical nexus opinion linking the veteran's current condition 
to his service.  

The Board finds that service-connection is not warranted for 
the veteran's skin rash.  Though the veteran's service 
medical records showed that he suffered from vitiligo there 
is nothing in them to show that he suffered from a chronic 
rash in service.  The first medical evidence in the claims 
folder showing a diagnosis of eczema is a VA progress note 
dated in June 1999.  This shows that the veteran's diagnosis 
came approximately 32 years after separation from service.  
This lengthy period without complaint or treatment is 
evidence that there has not been a continuity of 
symptomatology, and weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Other VA 
progress note showed diagnoses of photoallergic reaction 
secondary to antihypertensive medication and erythrasma.  
There is no medical evidence in the claims folder linking the 
any of the diagnosed conditions to the veteran's service.  
Service connection for a skin rash must therefore be denied.

The Board has considered the veteran's lay statements.  The 
Board points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issues, and that it outweighs the lay statements.  

The Board finds that the preponderance of the evidence is 
against the veteran's claims for entitlement to service 
connection for hypertension and a skin rash.  It follows that 
there is not such a balance of the positive evidence with the 
negative evidence to otherwise permit a favorable 
determination on these issues.  38 U.S.C.A. § 5107(b).

V.  Duties to Notify and Assist

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant and his 
representative in September 2002, December 2002, September 
2003, and June 2004.  The September 2003 letter satisfied 
element (1) by informing the veteran that evidence showing 
that his service-connected disability had increased in 
severity was necessary to substantiate his claim.  It 
satisfied element (2) by informing the veteran that VA is 
responsible for getting relevant records from any Federal 
agency, and that VA would make reasonable efforts to obtain 
relevant records not held by any Federal agency.  Finally, 
the September 2003 letter satisfied element (3) by informing 
the veteran and his representative that it is his 
responsibility to make sure that VA receives all requested 
records that are not in the possession of a federal 
department or agency.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.

With respect to element (4), the Board notes that the RO's 
June 2004 letter contained a specific request that the 
appellant send information describing the evidence or the 
evidence itself to VA.  In addition, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of a June 
2005 supplemental statement of the case (SSOC).

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA.  Therefore, the timing-of-
notice error was nonprejudicial in this case.  In light of 
the content-complying notice that the RO provided prior to 
sending the case to the Board for de novo review, the 
appellant was not prejudiced by the delay in providing 
content-complying notice, because, under these circumstance, 
the error did not affect the essential fairness of the 
adjudication.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant was 
also afforded a VA examination.  He has not referred to any 
other pertinent evidence that he wanted VA to obtain.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.

Entitlement to an evaluation in excess of 70 percent 
disabling for post-traumatic stress disorder is denied.

Entitlement to service connection for a skin rash is denied.


REMAND

The veteran stated in his November 2005 video hearing that 
Dr. Cooper stated that she believed that his PTSD led to his 
hypertension.  That opinion is not in the claims folder and 
the veteran should be provided with an opportunity to obtain 
a written opinion to that effect from Dr. Cooper.  Because it 
appears that the veteran is asserting that his hypertension 
was caused by his service connected PTSD, VA examination with 
opinion is required.  See 38 U.S.C.A. § 5103A (West 2002); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO should 
schedule the veteran for a VA examination to determine the 
etiology of his hypertension to include opinion as to whether 
as to whether the veteran's hypertension was either 
proximately caused by, or aggravated by, his PTSD.

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following actions:

1.  The RO should correspond with the 
veteran and provide him with the 
opportunity to contact Dr. Cooper and 
obtain and obtain a written opinion 
concerning the etiology of his 
hypertension.

2.  The RO should also schedule the veteran 
for a VA cardiovascular examination to 
determine the nature and etiology of any 
hypertension found..  All indicated tests 
deemed necessary by the examiner should be 
accomplished.  The examiner should provide 
an opinion as to the etiology of the 
veteran's hypertension, and as to whether 
it is at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
any diagnosed hypertension either a) was 
proximately caused by his PTSD or, if no 
such causal relationship is found, b) 
whether the veteran's hypertension was 
aggravated by his PTSD.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
scheduled examination, and the examiner 
should acknowledge such review in the 
examination report to specifically include 
consideration of any VA medical reports 
from Dr. Cooper.  

3.  After completion of the above, and 
following any further appropriate 
development, review the veteran's claims 
folder again to determine if service 
connection is warranted.  If the decision 
remains in any manner adverse to the 
veteran on the issue, provide the veteran 
and his representative an updated 
Supplemental Statement of the Case (SSOC) 
and give them an appropriate amount of 
time to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


